DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-11 are under examination on the merits.
Claims 1, 2, 4 are amended.
No claims are canceled or newly added.

Claim Interpretation
Claim 1 and its dependents refer to a “foam composition”. This is interpreted as a composition that is in a foamed state. See 112 rejections below.

Double Patenting
The nonstatutory double patenting rejection set forth in the previous action over copending Application No. 16/441,983 in the previous action is withdrawn because applicant’s submitted terminal disclaimer (8/25/21) has been approved. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite over claim 1’s “total content….equal to or lower than 6.5 wt%” in the previous action is withdrawn. Applicant has deleted the conflicting phrase in claim 1.
 
The rejection of claims 4-7, 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite over “nucleating agent” in claim 4 is repeated and maintained. Specifically, claim 4 and its dependents and claim 9 describe a nucleating agent. The term “nucleating agent” is used in the art to describe two separate phenomena. In one use of the term, a “nucleating agent” nucleates crystallization in polypropylene resins. In a separate use of the term, a “nucleating agent” nucleates cell formation of foams. Since the instant application is towards a crystalline polypropylene foam, it is not clear which goal the claimed “nucleating agent” achieves. The two separate goals are usually achieved with different agents. For example the crystallization nucleating agents are usually beta spherulite-inducing compounds such as those described by US 20070172613 by Jacoby, including “Q-dye”, bisodium salt of o-phthalic acid, etc. (Jacoby paragraph 31-37).  But foam nucleating agents are usually small particles of varying identity, e.g. talc. The instant specification has paragraphs which appear to refer to each of the goals- e.g. paragraph 17 appears to refer to foam nucleating agents while paragraph 14 refers to “increased transparency” which is more typical of crystallizing nucleating agents. 
Applicant appears to have attempted to render the claim clearer by adding “wherein the chemical foaming agent comprises at least one nucleating agent”. However, this amendment does not delineate the nucleating agent itself as inducing foaming or crystallization. An amendment to the end of claims 4 and 9 to “at least one nucleating agent for foaming” would obviate this rejection.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents recite “foam composition” several times. It is not clear from this phrasing if the composition is foamable or foamed. The instant specification refers to the composition as either a “foamable composition” or a “foamed composition” (publication paragraphs 7, 9) with no guidance as to which of the two a “foam composition” refers to. In the claims, there is reference to the state prior to foaming (e.g. masterbatches in claims 6 and 7) and after foaming (new amendment to claim 1). However, claim 1 and its dependents may not be both foamed and foamable. Applicant is requested to pick one of “foamable” or “foamed” and change each instance of “foam” to their choice. For the purposes of compact prosecution “foam composition” will be interpreted as “foamed composition” as this was the interpretation used in the previous action and is consistent with applicant’s amendment to claim 1. 

Claims 1-11 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the foamed composition" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim. The term “the foamed composition” is confusing because the claim is to a foam composition which may be foamable or foamed (unclear; see Claim Interpretation and 112 rejection directly above) and the use of “the” in “the foamed composition” indicates the term has previously been used, but it has not. 
Claims 2-11 depend on claim 1 and do not remedy this deficiency.

Claims 6 and 7 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the same masterbatch…a different masterbatch" in the second line.  There is insufficient antecedent basis for these limitations in the claim. Claim 6 depends on claim 4 which no longer recites a masterbatch. It is not clear from the claim if a masterbatch is required for the elements of claim 4 or not. 
Claim 7 depends on claim 6 and does not remedy this deficiency. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on claim 4 which describes foaming using a chemical blowing agent; however claim 5 describes physical blowing agents.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Objections
The objections to claim 1 in the previous action are withdrawn in view of applicant’s amendments to claim 1. 

Claim Rejections - 35 USC § 102
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by US 6060533 by Bavaro as evidenced by US 5486419 by Clementini in the previous action is withdrawn in view of applicant’s amendment describing the density of the foamed material; Bavaro describes a less-dense foam (abstract; lowest density achieved is 4x which is a 75% reduction in density col 7 Table 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020077379 by Hughes et al as evidenced by “Physical constants of Poly(propylene)” by Bai et al. 
Hughes describes propylene polymer foams.
Regarding claim 1, Hughes describes a foam composition (abstract) comprising a polypropylene which may be a random copolymer of propylene and ethylene or a random terpolymer of propylene, ethylene and C4-C10 alpha olefin (paragraph 15 items (b) and (c)). The amount of olefin and ethylene is less than 20 wt% each (paragraph 15). Hughes describes isotactic propylene polymers (paragraph 16, 71)-an attribute which contributes to crystallinity (see “Physical constants of polypropylene” p.V/23 col 1 first table)- and crystallinity (paragraph 3, 52 “crystallization temperature”). Although Hughes describes the polypropylenes in the alternative, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Also, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus it is obvious to use a 50:50 mixture of propylene (b) and (c) as recited by Hughes in paragraph 15 because Hughes recites both as “propylene polymer” and a 1:1 ratio is obvious. 
In addition, Hughes meets the amount of polyolefin composition by simply reciting (c) random terpolymers with propylene, alpha olefin, and ethylene (paragraph 15). This equates to instant item b) which is optionally the only polyolefin present in the instant claim (at 100 wt%). 
Hughes describes a foam density of 9.6 to 801 kg/m3 (paragraph 6, 62). The density of isotactic polypropylene is about 0.9 g/cm3 (Bai p.V/26 section G, H; see also p.V/24 col 2 section F), or 900 kg/m3. This is a rough estimate of the polypropylenes recited in Hughes because in Hughes the amount of copolymer is minimized. Thus the density of Hughes’ foam may be from about 11% (100- 801/900*100) to about 99% (100-9.6/900*100) in the instant terms, which significantly overlaps with the claimed range. 
Regarding the amount of ethylene and alpha olefin in the copolymer/terpolymer and the claimed foamed density, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Hughes describes values overlapping with the claimed range.
Regarding the term “reactor-made”, the instant specification does not specifically define the term, but it attributes the amount of comonomer as the reason properties are improved in “reactor-made” compositions (instant publication paragraph 8). Since Hughes describes the amount of comonomer, Hughes’ composition meets this term. It is further noted that the claim is to a foamed composition, not a method of making polypropylene. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the instant specification describes the advantages of reactor-made compositions as attributable to the comonomer content (instant publication paragraph 8) and Hughes describes the comonomer content (see rejection above; Hughes paragraph 15), Hughes meets this aspect of the claim. 

Regarding claim 2, Hughes describes a MFR between 0.2-20 g/10 min (paragraph 28). 

Regarding claim 3, Hughes describes physical (inorganic or organic) and chemical blowing agents (paragraph 57). 

Regarding claim 4, Hughes describes chemical blowing agents including azodicarbonamide (paragraph 57). Hughes describes nucleating agents (paragraph 60). It is noted that the claim is to a foam, not a method of making, and that the claimed final composition is a foam with nucleating agent. Hughes describes this final product by describing the presence of nucleating agent and the use of a chemical blowing agent. 

Regarding claim 5, Hughes describes carbon dioxide, nitrogen, air, and the other claimed physical blowing agents (paragraph 57). 

Regarding claim 6, it is noted that the claim is to a foam, not a method of making, and that the claimed final composition is a foam with nucleating agent. Hughes describes this final product by describing the presence of nucleating agent and the use of a chemical blowing agent (paragraph 57, 60). 

Regarding claim 7, it is noted that the claim is to a foam, not a method of making nor the masterbatches involved in preparation. The claimed final composition is a foam with nucleating agent. Hughes describes this final product by describing the presence of nucleating agent and the use of a chemical blowing agent. Since there is no masterbatch used, the “amount of masterbatch” is zero.

Regarding claims 8 and 9, Hughes at least meets these claims by describing the physical blowing agent of instant claim 3 (paragraph 57). The chemical blowing agent is not required to be chosen by the claims. Furthermore, regarding claim 8, Hughes describes chemical blowing agents including azodicarbonamide (exothermic, paragraph 57). 

Regarding claim 10, Hughes describes an article comprising the foam (abstract, paragraph 9).

Regarding claim 11, Hughes describes for example a strand foam (paragraph 73) as well as a sheet (paragraph 64). 


Claims 6 and 7 are further rejected under 35 U.S.C. 103 as being unpatentable over US 20020077379 by Hughes et al as evidenced by “Physical constants of polypropylene” by Bai et al in further view of “Masterbatch” in Polymer Technology Dictionary by Whelan. 
Hughes is described above. 
Regarding claim 6, Hughes is silent as to using a masterbatch to make the foam. Hughes describes adding nucleating agent and chemical blowing agent (paragraph 57, 60). Hughes meets the masterbatch requirements merely by reciting the claimed end product, as the step of adding a masterbatch does not affect the end product. See rejection over Hughes alone, above. However, for completeness of record, Whelan is further cited.
Whelan defines terms of polymer technology.
Whelan states that masterbatches avoid weighing small quantities of powders and assist with subsequent dispersion of additives (p.237 col 2 final entry). Thus it would be obvious to one of ordinary skill to use a masterbatch in adding the chemical foaming agent or nucleating agent of Hughes in order to avoid weighing small quantities of powders or to assist in dispersion of the additives. It is obvious to use one masterbatch or one masterbatch per additive. 
Furthermore, Whelan describes the carrier system in a masterbatch as the parent polymer (p.237 col 2 final entry). In this case, the resultant foam is indistinguishable if one or two masterbatches is used. 

Regarding claim 7, Whelan describes the carrier system in a masterbatch as the parent polymer (p.237 col 2 final entry). In this case, the amount of masterbatch used is indistinguishable in the final product, and the end product is claimed. Thus Hughes in view of Whelan meets this claim without amounts of masterbatch cited. However, further, Whelan gives an example in which the concentration in the masterbatch is 40x that of the final desired concentration (p.238 col 1 paragraph 1). Hughes describes the amount of nucleating agent as 0.1-3 parts by weight (paragraph 60) and the amount of blowing agent as 0.04 to 6 gmol per kg polymer (paragraph 59). When these are added via a masterbatch which is 40x the desired concentration, the amount of masterbatch added to the final polymer at least overlaps with that claimed (e.g. to add 0.1 parts nucleating agent from a 40x concentrated masterbatch, 2.5 parts of masterbatch is added per 100 parts polymer). 


Response to Arguments
Applicant’s argument p.6 of Remarks submitted 8/25/21 has been considered but is not convincing. While the claim is read in light of the specification, limitations from the specification are not read into the claims. Although applicant points out a paragraph in which a nucleating agent and foaming agent are mentioned in the same phrase, this does not limit the nucleating agent of the claim to acting as a nucleating agent for foam. As discussed in rejection, polypropylene compositions often include nucleating agents for crystallization and these are chemically different than nucleating agents for foaming. In other instances in the specification, applicant alludes to crystallization nucleating agents. As such, claim of a nucleating agent in a foamed polypropylene composition should distinguish either “for foaming” or “for crystallization” to be clear what is claimed. 

Applicant’s argument p.7-8 of Remarks has been considered and is persuasive. Bavaro describes foaming at a rate higher than that now claimed. A new rejection over US 20020077379 by Hughes is set forth above. 

Conclusion
This action is Non-Final because it contains a new 112(b) rejection of phrasing (“foam composition”) previously used. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         
/KARA B BOYLE/               Primary Examiner, Art Unit 1766